                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA


SIMPLE DESIGN LTD., a British Virgin Islands  )     Case No: 3:19-cv-05501-VC
                                              )
limited company, doing business as LEAP       )     Hon. Judge Vince Chhabria
FITNESS                                       )
                                              )
                       Plaintiff,             )
                                              )    [PROPOSED] ORDER
      vs.                                     )    CONTINUING THE CASE
                                              )    MANAGEMENT CONFERENCE
CANDYMOBI INFORMATION                         )
                                              )
TECHNOLOGY CO., a Hong Kong company,          )
BEIJING AIPU CENTURY TECHNOLOGY               )
CO., a China company, and DOES 1 through 10, ))
inclusive,                                    )
                                              )
                   Defendants.                )
                                              )
                                              )
                                              )


      ORDER CONTINUING CASE MANAGEMENT CONFERENCE

      The Court, having considered the Plaintiff’s Application to Continue the

Case Management Conference, and finding good cause shown, hereby ORDERS

that the Case Management Conference currently scheduled for January 22, 2020, at 10:00

a.m. be continued until February 26, 2020 at 10:00 am.

      The hearing will take place in Courtroom 04, 17th Floor, 450 Golden Gate
Avenue, San Francisco, California 94102.

IT IS SO ORDERED.

Dated: January 21, 2020                    _________________________
                                           Hon. Vince Chhabria
                                           US DISTRICT COURT JUDGE




                                                                       2
